          Case
          Case2:20-cv-00719-JCM-BNW
               2:20-cv-00719-JCM-BNW Document
                                     Document10
                                              9 Filed
                                                Filed09/02/20
                                                      09/03/20 Page
                                                               Page11of
                                                                     of22



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644

 4 BRIAN W. IRVIN
   Assistant United States Attorney
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   brian.irvin@usdoj.gov
 7
   Attorneys for the United States
 8

 9                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11
     Liron Ben Geno, and Flor Estevez,             Case No.: 2:20-cv-00719-JCM-BNW
12
                  Plaintiffs,
13                                                   Stipulation For Extension of Time to
           v.                                        File Answer to Plaintiff’s Complaint
14                                                              (Third Request)
     Chad Wolf, et al.,
15
                  Defendants.
16

17

18

19         Pursuant to Local Rule IA 6-1, the Federal Defendants request an extension of time
20 to answer or otherwise respond to Plaintiff’s Complaint in the Nature of Mandamus (ECF

21 No. 1). Per the last Court Order (ECF No. 8), the United States must answer or otherwise

22 plead in response to the Complaint by September 2, 2020. Since the last Order was

23 entered, USCIS approved the I-130 petition, and is considering the approval of the I-485,

24 which would likely moot this matter. Accordingly, the parties request a 60-day extension

25 for the time to answer or otherwise respond to the Complaint.

26 //

27 //

28
           Case
           Case2:20-cv-00719-JCM-BNW
                2:20-cv-00719-JCM-BNW Document
                                      Document10
                                               9 Filed
                                                 Filed09/02/20
                                                       09/03/20 Page
                                                                Page22of
                                                                      of22



 1           WHEREFORE, the Federal Defendants respectfully request that this stipulation be
 2   granted and that the answer or other response to the Complaint be made due by November
 3   2, 2020.
 4           Respectfully submitted this 2nd day of September 2020.
 5

 6    REZA ATHARI & ASSOCIATES                        NICHOLAS A. TRUTANICH
                                                      United States Attorney
 7
      /s/ Luther Snavely                              /s/ Brian Irvin
 8    LUTHER SNAVELY                                  BRIAN W. IRVIN
      3365 Pepper Lane, Suite 102                     Assistant United States Attorney
 9    Las Vegas, Nevada 89120
                                                      Attorneys for the United States
10    Attorney for the Plaintiffs

11

12                                             IT IS SO ORDERED:
13
14

15                                             UNITED STATES DISTRICT JUDGE
16                                             UNITED STATES MAGISTRATE JUDGE

17
                                                              September 3, 2020
                                               DATED:
18

19
20

21

22
23

24

25
26

27

28
                                                  2
